Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a CON of application 14/476,561, now US Patent Number 10,476,760 B1.
Terminal Disclaimer
The terminal disclaimer filed on 2/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Karl Kenna (Reg. Num. 45,445) on 2/18/2021. 
The claims should be amended to read as follows:
1. 	(Currently Amended) A system for providing support in a platform as a service or cloud computing environment for placement configuration, comprising:
one or more computers including a processor and memory, and a cloud computing environment executing thereon that provides, for each particular service type of a plurality of service types:
a service definition package that provides a definition of the service type, and 
a service management engine that receives placement configuration and provisions service instances of the service type within the one or more service runtimes; 
wherein the system provisions [[a]] the plurality of service types within the cloud computing environment, including, during provisioning of a particular service instance of a particular service type:
associating a service runtime definition with the service;
receiving a placement configuration to be associated with the service; 
determining one or more service runtimes to be used to provision the particular service instance; and
provisioning, by a service management engine associated with the particular service type, the service within one or more service runtimes provided within the cloud computing environment, according to the service runtime definition and placement configuration associated with the service; 
wherein the one or more service runtimes at which the service is provisioned, is determined based on a matching of one or more tags associated with the service and one or more tags associated with a plurality of service runtimes.

2.	Cancelled.
6. 	(Currently Amended) The system of claim [[2]] 1, wherein the placement configuration associated with the service is used to configure the service management engine with a service runtime placement information that determines which service runtime is to be used when provisioning instances of the service.

7. 	(Currently Amended) A method of providing support in a platform as a service or cloud computing environment for placement configuration, comprising:
 	providing, at one or more computers including a processor and memory, a cloud computing environment executing thereon that provides, for each particular service type of a plurality of service types:
a service definition package that provides a definition of the service type, and 
a service management engine that receives placement configuration and provisions service instances of the service type within the one or more service runtimes; and
 	provisioning [[a]] the plurality of service types within the cloud computing environment, including, during provisioning of a particular service instance of a particular service type:
 	associating a service runtime definition with the service;
 	receiving a placement configuration to be associated with the service; 
determining one or more service runtimes to be used to provision the particular service instance; and
 	provisioning, by a service management engine associated with the particular service type, the service within one or more service runtimes provided within the cloud computing environment, according to the service runtime definition and placement configuration associated with the service; 
 	wherein the one or more service runtimes at which the service is provisioned, is determined based on a matching of one or more tags associated with the service and one or more tags associated with a plurality of service runtimes.

8.	Cancelled.
12. 	(Currently Amended) The system of claim [[8]] 7, wherein the placement configuration associated with the service is used to configure the service management engine with a service runtime placement information that determines which service runtime is to be used when provisioning instances of the service.
13. 	(Currently Amended) A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform a method comprising:
	providing, at the one or more computers including a processor and memory, a cloud computing environment executing thereon that provides, for each particular service type of a plurality of service types:
a service definition package that provides a definition of the service type, and 
a service management engine that receives placement configuration and provisions service instances of the service type within the one or more service runtimes; and
 	provisioning [[a]] the plurality of service types within the cloud computing environment, including, during provisioning of a particular service instance of a particular service type:
 	associating a service runtime definition with the service;
 	receiving a placement configuration to be associated with the service; 
determining one or more service runtimes to be used to provision the particular service instance; and
 	provisioning, by a service management engine associated with the particular service type, the service within one or more service runtimes provided within the cloud computing environment, according to the service runtime definition and placement configuration associated with the service; 
 	wherein the one or more service runtimes at which the service is provisioned, is determined based on a matching of one or more tags associated with the service and one or more tags associated with a plurality of service runtimes.

14. 	Canceled.
18. 	(Currently Amended) The non-transitory computer readable storage medium of claim [[14]] 13, wherein the placement configuration associated with the service is used to configure the service management engine with a service runtime placement information that determines which service runtime is to be used when provisioning instances of the service.
 
Allowable Subject Matter
Claims, 1, 3-7, 9-13, and 15-18 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: In interpreting the claims, in light of the specification and the applicant’s amendments filed on 2/4/2021 and subsequent changes made in this examiner’s amendment, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the independent claims. The amended limitations distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441